Citation Nr: 1640612	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for onychomycosis.

2.  Entitlement to service connection for acne.

3.  Entitlement to service connection for a disability of the left foot and ankle as a residual of a surgical reconstruction of the left foot.

4.  Entitlement to service connection for a disability of the right foot and ankle, to include as secondary to a disability of the left foot and ankle.

5.  Entitlement to service connection for hallux valgus of the bilateral feet.  

6.  Entitlement to service connection for neuralgia of the left lower extremity.  

7.  Entitlement to service connection for a gynecological disability.

8.  Entitlement to a compensable rating for scars of the left lower extremity.  
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 2007 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision.  

With respect to the Veteran's claims of entitlement to service connection for disabilities affecting the bilateral feet and ankles, the Board notes that when a veteran makes a claim, she seeks service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's claims for service connection have previously been characterized using a long list of specific and often confusing diagnoses that obscured the fundamental issues on appeal.  In this case, it is clear that the Veteran seeks service connection for the functional impairment that she has suffered in her feet and ankles, rather than service connection for any one particular diagnosis.  Based on Clemons, and to clarify the issues on appeal, the Board has broadened the Veteran's claims relating to the feet and ankles as set forth in the above list of issues.  

The issues of entitlement to service connection for hallux valgus, neuralgia of the left lower extremity, a gynecological disability, and entitlement to a compensable rating for scars of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the Veteran's May 3, 2016, hearing, and prior to the promulgation of a decision in the appeal, the Veteran notified the Board that she wished to withdraw her claims of entitlement to service connection for onychomycosis and acne.

2.  The evidence is at least in equipoise as to whether the Veteran has a disability affecting the left lower extremity as a result of active military service.

3.  The evidence is at least in equipoise as to whether the Veteran has a disability affecting the right lower extremity as a result of her disability of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to service connection for onychomycosis and acne have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Service connection for a disability of the left foot and ankle is warranted.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Service connection for a disability of the right foot and ankle is warranted.  U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Either the Veteran or her authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2015). 

During her May 2016 videoconference hearing before the Board, the Veteran indicated that she wished to withdraw her claims of entitlement to service connection for onychomycosis and acne.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates her intention to withdraw the appeal as to these issues and satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  Hence, there remains no allegation of error of fact or law for appellate consideration on the claims of entitlement to service connection for onychomycosis and acne.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

Service Connection

The Board has granted the Veteran's claims of entitlement to service connection for a disability affecting the bilateral feet and ankles; any error relating to the duties to notify and assist with respect to these claims is moot.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Turning to the facts in this case, the Veteran received extensive treatment in-service for complaints relating to her left foot, ankle, and heel.  The Veteran was treated for a stress fracture of the left heel in May 2007.  The Veteran underwent a surgical reconstruction of her left foot in June 2008, and the hardware associated with this procedure was removed in January 2009.  In September 2009, a physical review board recommended that the Veteran be separated from active duty as a result of her left foot and ankle pain, which was found to have been incurred while she was entitled to receive basic pay.  

Following service, the Veteran continued to receive treatment for bilateral foot and ankle pain.  For example, a February 2012 orthopedic note diagnosed the Veteran had a left calcaneal malunion, plantar fasciitis, and continuing left foot pain following a failed flatfoot reconstruction.  The physician found that the Veteran's symptoms likely represented a permanent problem, and the Veteran experienced compensatory pain on her right side.  The Veteran ambulated with a cane and was severely disabled from performing most activities of daily living.  The Veteran was unable to engage in prolonged standing and walking because of the severe pain that she experienced.  The physician indicated that the Veteran's nerve pain was not treatable with further surgery because the calcaneal malunion and fused tarsometatarsal joints were permanent.

In June 2016, a private orthopedist indicated that he had treated the Veteran for left foot pain.  The orthopedist opined that it was more likely than not that the Veteran's left foot symptoms were directly related to her in-service injuries.  

Thus, the evidence shows that the Veteran has a current disability of the bilateral feet and ankles.  Competent medical evidence associates the Veteran's disability of the left feet and ankles to the Veteran's in-service "failed flatfoot reconstruction".  Competent medical evidence associates the Veteran's disability of the right lower extremity to the Veteran's left lower extremity. 

The Board acknowledges that a December 2009 examiner was unable to find a connection between the Veteran's disabilities of the feet and ankles and her active duty service because the Veteran's "subjective complaints [were] not substantiated by objective findings".  It is unclear to the Board why the examiner did not consider, for example, a December 2009 x-ray confirming that the Veteran had an "old fracture deformity of the left calcaneus" to be an objective finding corroborating the Veteran's account of symptoms.  The Board thus places relatively little probative weight in this opinion, and relatively greater weight in the treatment notes and opinion of the Veteran's private orthopedist.  

Thus, on the basis of the foregoing, all reasonable doubt is resolved in the Veteran's favor, and service connection for disabilities of the bilateral lower extremities is granted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeals of the claims of entitlement to service connection for onychomycosis and acne are dismissed.

Service connection for a disability of the left foot and ankle is granted.

 Service connection for a disability of the right foot and ankle is granted.




REMAND

Additional development is required before the Board may decide the Veteran's claims of entitlement to service connection for hallux valgus, neuralgia of the left lower extremity, a gynecological disability, and a compensable rating for scars of the left foot and ankle.

The AOJ should ensure that a copy of the Veteran's pertinent service personnel records, to include her service separation document, has been associated with the record.  The AOJ should also ensure that a full copy of the Veteran's service treatment records, including records associated with her March 2007 enlistment into service, has been associated with the record.  

Having granted the Veteran's claims of entitlement to service connection for disabilities of the bilateral lower extremities, an additional examination is required in order to determine whether the Veteran suffers from neuralgia of the left lower extremity as a result of her disabilities of the bilateral feet and ankles.  Additionally, the Veteran should be afforded with an examination to address whether her hallux valgus disability is related either to her service or to her now-service connected disabilities of the bilateral feet and ankles.  The podiatric examiner should also note the current severity of the Veteran's scarring.   

With regard to the Veteran's claim for service connection for a gynecological disability, the Veteran underwent a VA examination in December 2009, at which time the examiner, apparently based on the Veteran's reported medical history, declined to examine the Veteran.  The March 2010 rating decision and subsequent statements of the case denied the Veteran's claim, citing in part the Veteran's failure to participate in a gynecological examination.  The examination report does not indicate that the Veteran declined such an examination, and the Veteran herself, in February 2011, indicated that she would have participated in such an examination if it had been ordered.  On remand, the AOJ should schedule the Veteran for a gynecological examination to determine the relationship, if any, between her active service and a current gynecological disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examinations to determine the etiology of her hallux valgus, neuralgia of the left lower extremity, and gynecological disability.  After an examination of the Veteran, review of the Veteran's claims file, and describing the nature of the Veteran's disabilities, the examiner should offer the following opinions:

With respect to the Veteran's hallux valgus:

a) Address whether the Veteran's hallux valgus is a congenital defect, a congenital disease, or neither.  

b) If the Veteran's hallux valgus is a congenital defect, was additional disability superimposed upon that defect during service?

c)  If the Veteran's hallux valgus is a congenital disease, is it at least as likely as not that such disease was aggravated (permanently increased in severity beyond the natural progress of the disorder) during active service?

d) If the Veteran's hallux valgus is neither a congenital defect nor a congenital disease, is it at least as likely as not (that is, a 50 percent probability or greater) that any such disability either began during or was otherwise caused by his military service?

e) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities of the bilateral feet and ankles caused her hallux valgus?

f) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities of the bilateral feet and ankles aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) her hallux valgus.  If aggravation is found, the extent thereof must be set forth.

With respect to the Veteran's neuralgia of the left lower extremity:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities of the bilateral feet and ankles caused her current neuralgia of the left lower extremity?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities of the bilateral feet and ankles, aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) her neuralgia of the left lower extremity.  If aggravation is found, the extent thereof must be set forth.

With respect to the Veteran's gynecological disability:

a)  Describe with detail the nature of the Veteran's current gynecological disabilities;

b)  As to each diagnosis identified, please provide an opinion whether such disability clearly and unmistakably (obviously or manifestly) existed prior to her active duty service.  

Then address either c) or d) below, as appropriate:

c)  If the gynecological disability did not clearly and unmistakably exist prior to active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the gynecological disability originated during, or is etiologically related to, her active duty service.

d)  If the gynecological disability did clearly and unmistakably exist prior to her active duty service, provide an opinion as to whether the disability clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during her active duty service. 

With respect to the Veteran's scars:

Assess the current nature and severity of the Veteran's service-connected scarring.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


